Citation Nr: 0730433	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-01 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an earlier effective date for the granting of 
dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
September 1968.  He passed away on July [redacted], 1999.

The appellant is the veteran's former wife.  She was not 
married to the veteran at the time of his death.  The 
appellant is the custodian of the veteran's child, noted 
above, who was a product of the marriage between the 
appellant and the veteran.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  


FINDINGS OF FACT


1.  A claim for dependency and indemnity compensation (DIC) 
benefits was received by the RO on June 24, 2003.  

2.  There was no informal claim, formal claim, or written 
intent to file a claim for DIC benefits from the appellant or 
her children prior to June 24, 2003.  




CONCLUSION OF LAW

The criteria for an effective date earlier than June 24, 
2002, for the granting of DIC benefits have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  However, for the 
reasons stated below, the Board finds that the benefits asked 
therefor are not available as a matter of law.  In VAOPGCPREC 
5-2004 (July 23, 2004) VA's Office of General Counsel held 
that the VCAA does not require either notice or assistance 
when the claim cannot be substantiated under the law or based 
on the application of the law to undisputed facts.  
Similarly, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable to 
matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  Accordingly, no further discussion of the VCAA is 
warranted with respect to the issue now before the Board.

The record indicates that the appellant was married to the 
veteran from January [redacted], 1978, to April [redacted], 1992.  There were 
three children produced of the marriage.  The appellant is 
the custodian of the child who had not reached the age of 
majority at the time in which the claim from which this 
appeal stems therefrom was filed.  

The veteran married an individual not a party of this action 
in June 1995.  Four years later, the veteran died.  The date 
of his death was July [redacted], 1999.  Shortly after the veteran's 
death, his wife (not the appellant) submitted a claim for VA 
benefits.  Said benefits were awarded to his wife in 
September 1999.

The appellant then submitted a completed VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(Including Death Compensation if Applicable).  That form was 
signed July 9, 2003.  The RO subsequently informed the 
appellant that DIC benefits would be awarded for the child 
for which she was the custodian.  The effective date of that 
award was June 24, 2002.  

The appellant contends that her children, including KPB, are 
entitled to an effective date earlier than June 24, 2002, for 
the granting of DIC benefits.  Specifically, she contends 
that the VA knew of the veteran's three children.  This 
knowledge was due to the veteran's previous contact with the 
RO which informed the VA of the three children.  The 
appellant avers that since the VA knew of the three children, 
once the VA was notified of the veteran's death, the VA had a 
duty to notify the children of any possible benefits for 
which they might have been eligible therefor.  The RO has 
denied the appellant's request and she, on behalf of her son, 
has appealed to the Board for review.  

38 U.S.C.A. § 7104 (West 2002) indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

38 U.S.C.A. § 5110(a) (West 2002) states, ". . . unless 
specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore."  The regulation 
implementing 38 U.S.C.A. § 5110 (West 2002) provides that the 
effective date of an award of disability compensation shall 
be the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2) (2007).  
A claim, or application, is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).

Under 38 C.F.R. § 3.155(a) (2007), the veteran or a 
representative of the veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See also 
38 C.F.R. § 3.1(p) (2007).  In determining when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See 38 U.S.C.A. § 7104(a) (West 2002); Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).

In this case, the first evidence of record of any 
communication from the appellant requesting DIC benefits on 
behalf of her children was received in June 2003.  There is 
no evidence of record that either a formal or an informal 
claim for entitlement to DIC benefits was filed by the 
appellant or her representative prior to June 2003.  
Nevertheless, she argues that even though benefits were not 
applied for earlier, the VA should have notified the children 
of possible benefits immediately following the veteran's 
death.  

38 U.S.C.A. § 5110 (West 2002) is clear that a grant of DIC 
benefits cannot become effective prior to the date of the 
claim, unless specifically provided for otherwise in Title 
38, Chapter 51 of the United States Code.  No provision in 
Chapter 51 provides for an effective date earlier than the 
date of the claim due to lack of knowledge of possible 
eligibility on the part of the veteran's dependents, whatever 
the cause of that lack of knowledge.

The appellant has argued that the failure of VA to inform the 
veteran's children of available benefits should result in 
assignment of an earlier effective date.  The Board now 
addresses that argument to the extent that the appellant 
seeks a remedy in law.  Prior to June 2006, VA outreach 
services were codified under 38 U.S.C.A. § 7722, effective 
since August 1991 and since June 2006, under 38 U.S.C.A. 
§ 6303.  Neither of these statutes provides for any remedy in 
the event that VA fails to advise veterans (or veteran's 
dependents) of benefits to which they may be entitled.  
Moreover, the United States Court of Appeals for the Federal 
Circuit has held that failure to advise a veteran of 
available benefits upon his release from active duty, or to 
distribute information to eligible veterans as to benefits to 
which they may be entitled, may not serve as the basis for 
tolling the time period in § 5110(b)(1).  Andrews v. 
Prinicipi, 351 F.3d 1134, 1137 (Fed. Cir. 2003).  The Federal 
Circuit's holding in Andrews, thus prohibits the Board from 
assigning an effective date earlier than that provided for by 
38 U.S.C.A. § 5110 on the basis of failure to advise the 
veteran or the veteran's dependents of available benefits.

Because a claim for DIC benefits was not received within one 
year of the veteran's death, the day of his death may not be 
assigned as the effective date of the award of DIC benefits.  
Similarly, because the record is absent for any indication 
that VA received a claim for entitlement to DIC benefits 
prior to June 24, 2003, an effective date earlier than June 
24, 2002, cannot be assigned under law.  Therefore, the 
veteran's appeal for an earlier effective date for grant of 
DIC benefits must be denied.  In a case where the law and not 
the evidence is dispositive, the claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).



ORDER

Entitlement to an earlier effective date for the granting of 
dependency and indemnity compensation benefits is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


